EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
This application is in condition for allowance except for the presence of claims directed to Inventions II to III (Claims 12-20) of the 04/26/2022 Restriction Requirement, non-elected without traverse. Claims 12-20 are not eligible for rejoinder. Accordingly, the application has been amended as follows: 
IN THE CLAIMS
Claims 12-20 have been cancelled.
Allowable Subject Matter
Claims 1-11 are allowed. 
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach or suggest, in combination with the other limitations of the independent claim, a method comprising selectively applying an auxiliary input power into at least one of the high pressure compressor spool and the high pressure turbine, wherein the differential system has a first stage input gear connected to the high pressure turbine first stage spool, a second stage input gear connected to the high pressure turbine second stage spool and an output gear assembly connected to the high pressure compressor spool. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Comment: applying an auxiliary input power was known in art (e.g., see 5,694,765) and differential systems were known in art (e.g., see 4,251,987). Further, it was known to use auxiliary input power and a differential system (e.g., 6,895,471). To one of ordinary skill in the gas turbine engine art, the ordinary and customary meaning given to the term “high pressure turbine” refers to a turbine immediately sequentially following a combustor; likewise, the ordinary and customary meaning given to the term “high pressure compressor” is a compressor immediately sequentially preceding the combustor. Prior art fails to teach or fairly suggest applying an auxiliary input power into at least one of the high pressure compressor spool and the high pressure turbine, wherein the differential system has a first stage input gear connected to the high pressure turbine first stage spool, a second stage input gear connected to the high pressure turbine second stage spool and an output gear assembly connected to the high pressure compressor spool. Prior art GRUNER (4,159,624) teaches a high pressure turbine 42 with two stages and a high pressure compressor 39 and a differential system 65; however, GRUNER fails to teach the differential system has a first stage input gear connected to the high pressure turbine first stage spool, a second stage input gear connected to the high pressure turbine second stage spool and an output gear assembly connected to the high pressure compressor spool. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
May 06, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741